United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.L., Appellant (widow of S.L.)
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
San Diego, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0020
Issued: May 2, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 3, 2018 appellant, through counsel, filed a timely appeal from an April 13,
2018 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the April 13, 2018 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish that the employee’s
death on February 22, 2016 was causally related to his accepted November 24, 2015 employment
injury.
FACTUAL HISTORY
On December 9, 2015 the employee, then a 41-year-old customs and border protection K9 officer, filed a traumatic injury claim (Form CA-1) alleging that on November 24, 2015 he
sustained a right knee injury when his knee buckled while in the performance of duty. On the
reverse side of the claim form the employing establishment indicated that the employee stopped
work on November 25, 2015 and returned to work that same day after receiving medical treatment.
By decision dated January 8, 2016, OWCP accepted the employee’s claim for unspecified
subluxation of right patella. On February 5, 2016 it authorized surgery on the employee’s right
knee.
In a report dated February 10, 2016, Dr. Rodney Henderson, a Board-certified orthopedic
surgeon, related that he had performed surgery on employee’s right knee and noted postoperative
diagnoses of right knee patellar dislocation, lateral meniscus tear, and chondromalacia.
In a report dated February 21, 2016, Dr. Matthew Dickson, Board-certified in emergency
medicine, diagnosed cardiac arrest, cause unspecified.
The employee died on February 22, 2016. In a report dated February 22, 2016,
Dr. Dickson indicated a clinical impression of cardiopulmonary arrest.
In a death certificate dated February 24, 2016, Dr. Victor Alvarez, a Board-certified
anatomic and clinical pathologist, noted the employee’s immediate cause of death as pulmonary
embolism. In a box marked other significant conditions contributing to the death, but not resulting
in the underlying cause were listed as recent knee surgery, obesity, and high cholesterol.
In an autopsy report dated February 29, 2016, Dr. Alvarez indicated that the employee’s
cause of death was natural. The employee’s anatomical diagnoses were listed as: (1) status post
recent knee surgery; (2) pulmonary embolism; and (3) severe coronary artherosclerosis.
On September 13, 2016 appellant, the employee’s widow, filed a claim for survivor’s
benefits (Form CA-5). She resubmitted a copy of the death certificate as well as the autopsy report.
Appellant also submitted a copy of her marriage license, and dependents’ birth certificates along
with her claim.
In a development letter dated October 31, 2016, OWCP informed appellant of the
deficiencies of her survivor benefits claim and requested additional factual and medical
information. It specifically requested that she submit a comprehensive medical report that gave a
qualified physician’s opinion, with medical reasons, on the direct cause of the employee’s death.
Appellant did not submit additional evidence.

2

By decision dated April 13, 2018, OWCP denied appellant’s claim, finding that the medical
evidence of record was insufficient to establish that the employee’s death was causally related to
his November 24, 2015 employment injury.
LEGAL PRECEDENT
The United States shall pay compensation for the disability or death of an employee
resulting from personal injury sustained while in the performance of duty.4 An award of
compensation in a survivor’s claim may not be based on surmise, conjecture, or speculation or on
appellant’s belief that the employee’s death was caused, precipitated, or aggravated by the
employment.5 Appellant has the burden of proof to establish by the weight of the reliable,
probative, and substantial medical evidence that the employee’s death was causally related to an
employment injury or to factors of his federal employment. As part of this burden, she must submit
a rationalized medical opinion, based upon a complete and accurate factual and medical
background, showing a causal relationship between the employee’s death and an employment
injury or factors of his federal employment. Causal relationship is a medical issue and can be
established only by medical evidence.6
The mere showing that an employee was receiving compensation for total disability at the
time of his death does not establish that the employee’s death was causally related to the previous
employment.7 The Board has held that it is not necessary that there be a significant contribution
of employment factors to establish causal relationship.8 If the employment contributed to the
employee’s death, then causal relationship is established.9
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish that the
employee’s death on February 22, 2016 was causally related to his accepted November 24, 2015
employment injury.
OWCP accepted subluxation of right patella caused by a November 24, 2015 employment
injury. On February 10, 2016 the employee underwent authorized right knee surgery. He died on
February 22, 2016 of a pulmonary embolism. Appellant has not submitted evidence establishing
that the cause of death was due to circumstances surrounding the employee’s accepted
November 24, 2015 employment injury or surgery necessitated by the injury.
The medical evidence of record regarding the employee’s death include reports dated
February 21 and 22, 2016 from Dr. Dickson. Dr. Dickson provided a history regarding the
4

5 U.S.C. § 8133 (compensation in case of death).

5

W.C. (R.C.), Docket No. 18-0531 (issued November 1, 2018); see Sharon Yonak (Nicholas Yonak), 49 ECAB
250 (1997).
6

See L.R. (E.R.), 58 ECAB 369 (2007).

7

W.C. (R.C.), supra note 5; Edna M. Davis (Kenneth L. Davis), 42 ECAB 728 (1991).

8

See T.H. (M.H.), Docket No. 12-1018 (issued November 2, 2012).

9

Id.

3

employee’s medical treatment during the cardiac arrest event, but offered no opinion regarding the
cause of death. Lacking an opinion regarding the cause of the employee’s death, these reports are
insufficient to meet appellant’s burden of proof.10
Dr. Alvarez signed the employee’s death certificate dated February 24, 2016 and the
autopsy report dated February 29, 2016. He related the employee’s history of medical treatment
and cause of death. On the death certificate Dr. Alvarez noted pulmonary embolism as the
immediate cause of death, and recent knee surgery, obesity, and high cholesterol in a box marked
other significant conditions contributing to death, but not resulting in the underlying cause of
death. However, he did not provide a rationalized medical opinion relating the employee’s death
to his accepted employment injury.11 The Board has previously explained that if the death
certificate lists the accepted employment conditions as “other significant conditions contributing
to death,” there must be an accompanying medical opinion that clarifies how these conditions
caused or contributed to the employee’s death.12 The death certificate is therefore of insufficient
probative value to establish causal relationship as it does not contain medical rationale. Similarly,
the autopsy report noted that the employee’s anatomic diagnoses including his recent knee surgery,
but offered no clarifying opinion as to how the employee’s knee surgery contributed to his death.13
Lacking this clarification, the autopsy report is also insufficient to establish causal relationship. In
a claim for death benefits under FECA, the claimant for benefits has the burden of proof to
establish the necessary elements of her claim. The claimant must prove by the weight of the
reliable, probative, and substantial evidence the existence of a causal relationship between an
employee’s death and the accepted employment injury.14
As appellant has failed to submit medical evidence containing a rationalized medical
opinion that the employee’s accepted conditions contributed to his February 22, 2016 death, she
has not met her burden of proof.15
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that the
employee’s death on February 22, 2016 was causally related to his accepted November 24, 2015
employment injury.

10

See J.P. (T.P.), Docket No. 17-0563 (issued June 20, 2018).

11

Id.

12

See Glenda Mae Robbins, (David Robbins), Docket No. 00-0492 (issued February 15, 2001).

13

Id.

14

Id.

15

W.C. (R.C.), supra note 5; See T.D., Docket No. 14-0262 (issued April 28, 2014).

4

ORDER
IT IS HEREBY ORDERED THAT the April 13, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: May 2, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

